Headline:

Golden Patriot, Corp. Acquires Dun Glen

Acquisition of historical producer reflects wisdom and experience of a
management team that knows the lay of the land like no other




Body Copy:

Golden Patriot, Corp.

OTCBB: GPTC




Gold in Nevada

Most investors are at least aware of Nevada’s history of prolific gold
production. Some 140 million ounces worth $56 billion at today’s prices have
been taken from the state, making it a world leader in gold mining.




Nevada hosts many gold regions, perhaps most noteworthy the Carlin workings, a
mega-project of phenomenal proportions. Yet, gold has been found in and produced
from other areas of Nevada.




In the 1930s and 1940s, miners produced 50,000 ounces of gold from the Dun Glen
Property, in western Nevada in Pershing County near Mill City. In those days
methods were crude and exploration below the water table at 250 ft. depth was
impossible. Miners had not yet learned to dewater. The Dun Glen was abandoned
and left dormant for several decades.




In recent years, geologists at Newmont took a new look at the Dun Glen. After
some evaluation, the company got semi-serious about it. It put in six drill pads
and began work on a six-hole program. For whatever reason, somebody sent the
wrong drills out to the project and five of six broke down-hole, with only one
hole completing. Times being what they were in recent years with low gold
prices, combined with the fact that the Newmont team was really after deposits
of very large scale, they too walked away from the Property. But the geologists
still believed in the presence of an economic ore body in the 500,000 to
2,000,000 ounce range.




With a history of production, and recent exploration (albeit flawed) the Dun
Glen Property was an opportunity waiting to happen for a junior exploration and
development group. That’s where Golden Patriot, Corp. entered the picture.




The company has acquired 100 per cent of the Dun Glen Property and is now in the
process of evaluating mid-tier producers as potential joint-venture partners for
moving Dun Glen to the next stage.




Unlike the majority of gold deposits in Nevada, which are epithermal, the Dun
Glen is a mesothermal deposit. In other words, the gold is not shot in
micro-particles and widely disseminated through the host, thus lending itself to
open pit workings, but rather it is found in a vein structure.

--------------------------------------------------------------------------------

In Nevada, these mesothermal structures tend to go very deep and, even today,
nobody has identified the true extent of the downdip of the structure on the Dun
Glen Property.  They have, however, delineated a strike length of approximately
10,000 feet.




The geologists and management involved with Golden Patriot, Corp. are optimistic
they will have a substantial deposit and, given their background and track
records, investors, too, should feel a measure of confidence.




Conrad Clemiss

Position: President and Director

Mr. Clemiss has over 20 years of experience in the securities industry. Since
1995, Mr. Clemiss has been a Director and Officer of First Goldwater Resources
Inc. He has been a director of Micron Enviro Systems, Inc., an oil and gas
exploration and development company, since May 28, 2002. Mr. Clemiss was
formerly with Canaccord Capital Corporation and Yorkton Securities Inc. Mr.
Clemiss has knowledge and experience of the workings of publicly traded
companies, specifically in the areas of investor relations, finance and business
development. Mr. Clemiss’ family has many years of gold experience being
instrumental in the discovery of the International Corona mine in Ontario and
Calpine Stikine discovery in northern B.C.




David Derby

Position: Director and CFO

Mr. Derby brings over ten years of experience in public markets to Golden
Patriot, Corp. During that time he has served on the board of several public
companies including Condor Gold Fields Inc. and Lateegra Resources Corp. Mr.
Derby has overseen capital raised in excess of twenty million dollars for junior
companies in his career and is excited to be a part of the Golden Patriot Corp.
team.




E.L “Buster” Hunsaker III

Position: Director

Buster Hunsaker brings a wide range of capabilities and experience to Golden
Patriot, Corp. Capabilities that include exploration work, geotechnical work and
environmental monitoring. His clients have been the “whose who” in the mining
industry. Companies such as SRK Consulting, Kennecott Exploration, Barrick Gold
Exploration and Granges, just to name a few. Mr Hunsaker was also instumental in
increasing Newmont Gold’s reserve base by 10,000,000 ounces at Carlin, Nevada
while he was Project Geologist there from 1993 to 1995.




Charles Sulfrian

Position: Project Geologist

Explorationist with over twenty-five years experience, primarily precious metals
exploration and development. Experience includes property assessment and
acquisition, grass-roots program design, mine-wide exploration and development
supervision, contracts administration, design of metallurgical test programs,
recovery process supervision and gold refining. Accomplishments include
significant contributions to the

--------------------------------------------------------------------------------

exploration, discovery, and development of major gold deposits along the Carlin
Trend of northeastern Nevada.

 

 

The company has also recently acquired the Debut Property located near Delker,
Nevada. The Property comprised 320 acres over 16 claims and is adjacent to and
shares geology with The Alligator Ridge Mine, which produced 2,000,000 ounces of
gold over its life span.




The combination of the Dun Glen and the Debut Properties represents the
accumulated intelligence and wisdom of a management group that has been
responsible for the discovery and development of huge quantities of gold over a
time when the gold price was considerably lower than it is today. Their
experience and their belief in these two properties are the driving force behind
Golden Patriot, Corp. Their technical expertise and extensive industry contacts
bode well for the development of these two interesting properties.




Investors who want to add to the junior gold portion of their portfolios will
want to give Golden Patriot, Corp. a good look. When the company cuts a deal and
gets these two properties under development, chances are you’ll have a real
winner on your books. ¶










Bullet Hi-Lites:




Investment Hi-Lites




- $500,000 in exploration by Newmont has brought the property to drill-ready
stage.




- Six exisiting drill pads on property.




- At least two vein sets with up to 7,000 feet of strike length.




- Open to depth. Never tested below 250 feet.




- Chip samples over one ounce of gold per ton and up to 2.24 ounces of gold per
ton.




- Management responsible for some of the largest finds in Nevada’s rich, gold
history.




Disclaimer:

Financial Profile has received payment of $4,000 from a third party for
production and distribution of this report. We are an advertising service, not
an investment advisory service. This document should not be considered a
solicitation or recommendation to buy or sell securities. All due diligence
should be conducted by the reader and/or their investment advisor. Investing in
speculative issues is inherently risky. Always seek the advice of a professional
advisor before making investment decisions.